DETAILED ACTION
Status
This Final Office Action is in response to the communication filed on 3 March 2021. Claims 14, 16-27, 29, 31, 33, 35-36, and 38-48 have been cancelled, claims 1, 6, 15, and 28 have been amended, and claim 49 has been added. Therefore, claims 1-13, 15, 28, 30, 32, 34, 37, and 49 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 112; therefore the Examiner maintains the rejection(s).
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s amendment does not overcome the prior art rejection(s) under 35 USC §§ 102 or 103; therefore the Examiner maintains the rejection(s) as below.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 21 January 2021 was filed after the mailing date of the application on 16 August 2017. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

The 2019 Revised Patent Subject Matter Eligibility Guidance is referred to herein as the “2019 PEG” and includes the “October 2019 Update: Subject Matter Eligibility” to the 2019 PEG, which is referred to herein as the “October 2019 Update” when or if referred to separately.

The Examiner notes that maximum entropy distributions and generating a geometric distribution based on estimating a minimum cross entropy (such as, or consistent with, a Kullback-Liebler divergence) have been performed in various areas for at least decades - see Kapur as cited below at the prior art rejections, at p. 1 -2, § 1 and throughout - indicating numerous works throughout 1948-1992. Kesavan, H. K., and Kapur, J. N., The Generalized Maximum Entropy Principle, IEEE Transactions on Systems, Man, and Cybernetics, Vol. 19, No. 5, September/October 1989 (downloaded 13 April 2018 from 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-13, 15, 28, 30, 32, 34, 37, and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Independent claims 1, 15, and 28, recite “the census impressions including both user-identified impressions and unidentified impressions” at the first element (“obtain … requests”, “logging … requests”, “log … requests”) and then later indicating that the generating of the second impression frequency distribution that this distribution is “representative of both the user-identified and unidentified impressions of the census impressions”. The claim scope changes according to whom the identifying (or not identifying) is to or by – if the identifying is to/by the audience measurement entity (AME), that is a different set of data than if the identifying is to/by the database proprietor, and both are different than if the identifying is to/by just anyone (e.g., a third party, or any other entity or system). Therefore, the Examiner is uncertain which set of request data would be required.
The above indicates that “both user-identified impressions and unidentified impressions” (emphasis added); however, the current amendment (dated 3 March 2021) now indicates that the requests are HTTP requests include cookie information, “the cookie information associated with cookies on the computing devices provided by a first server of the audience measurement entity”, where cookies are (i.e., constitute) identification for the/any impressions. Therefore, since cookie information that would provide identification is now required, the Examiner is uncertain how “unidentified impressions” could be included – the required cookies appear to require 
Further still the claims now indicate “the cookie information sufficient to indicate a cookie frequency distribution based on an association of ones of the census impressions to corresponding ones of the computing devices”, but that “the cookie information [is] insufficient by itself to indicate a census impression frequency distribution for the census impressions”. However, since the nature of cookies is that they identify the device, the Examiner is uncertain how it can possibly be that the cookies insufficient in this regard while still being “sufficient to indicate a cookie frequency distribution based on an association of ones of the census impressions to corresponding ones of the computing devices”. Since it appears that literally just one data point is sufficient to indicate a frequency distribution, the Examiner is uncertain how it is even possible to collect cookie data and have it be insufficient to indicate a frequency distribution. Any cookie data is apparently “sufficient” to generate a frequency distribution. The distribution may, or may not, correlate exactly (or may not even correlate well) with distinct user impressions – or, for that matter, with client devices (there is no limit on the quality of the data that is obtained); however, that is not what is being claimed – the claims merely indicate sufficiency or insufficiency in generating a distribution. Applicant appears, however, to have some other undefined, subjective view or opinion regarding what is “sufficient” and what is “insufficient” – the only apparently relevant description is at Applicant ¶ 0024, indicating that the data may or may not be insufficient because the user impressions may or may not be from different devices. Applicant’s example is 2 impressions from 
Applicant appears to be attempting to separate identification of a device and identification of an individual, but then “a total count of the HTTP requests corresponding to a total number of census impressions associated with the media” apparently cannot be true or achieved – this says the requests are corresponding to the impressions, not the devices.
Since the claims do not, and apparently cannot, limit the cookies based on the sufficiency and/or insufficiency indicated, and since the rest of the first element appears to be conflicting, the Examiner is now interpreting the terms broadly to indicate that HTTP requests including cookie information is obtained. Further, the claim indication of whether the cookie information is sufficient or insufficient to indicate a frequency distribution may be given little if any patentable weight since at least 1) there is no frequency distribution generated based on the requests alone, 2) there is no standard presented as to how to determine whether the request data is sufficient or insufficient, and 3) this is an intended result that MPEP § 2111.04 indicates is not limiting, similar to a “whereby” clause (the clause list being “not Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), as quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
Regarding the cookies as being provided by the audience measurement entity (AME) and therefore providing identification, but yet the claims indicating the requests “including both user-identified impressions and unidentified impressions”, the Examiner is interpreting this as the requests being inclusive of both types (user-identified impressions, unidentified impressions), but not that the data must include some of each type of impression.
Claims 2-13, 30, 32, 34, 37, and 49 depend from claims 1 and 28, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore claims 2-13, 30, 32, 34, and 37 are also indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15, 28, 30, 32, 34, 37, and 49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:
For analysis under SME Step 1, the claims herein are directed to a device (claims 1-14), method (claim 15), and a tangible computer readable medium defined (at Applicant ¶ 0122) to exclude transmission media; therefore, a non-transitory medium (claims 28, 30, 32, 34, 37, and 49), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).  
For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a media monitoring device of an audience measurement entity, comprising: memory; and a processor to execute instructions an impression information collector to: obtain hypertext transfer protocol (HTTP) requests from a first plurality of network communications from computing devices indicative of accesses to media at the computing devices, the first plurality of network communications triggered by instructions executed by at least one of browsers or applications that presented the media, a total count of the HTTP requests corresponding to a total number of census impressions associated with the media, the census impressions including both user-identified and unidentified impressions, the HTTP requests including cookie information, the cookie information associated with cookies on the computing devices provided by a first server of the audience measurement entity, the cookie information sufficient to indicate a cookie frequency distribution based on an association of ones of the census impressions to corresponding ones of the computing devices, the cookie information insufficient by itself to indicate a census impression frequency distribution for the census impressions; obtain a first impression frequency distribution from a second server of a database proprietor, the first impression frequency distribution generated by the database proprietor based network communications from the computing devices, the second plurality of network communications triggered by the instructions, the first impression frequency distribution representative of the user-identified impressions of the census impressions and exclusive of unidentified impressions of the census impressions, the user-identified impressions corresponding to user-identified individuals for whom first demographic information is stored by the database proprietor, the unidentified impressions corresponding to individuals whom the second server of the database proprietor is unable to uniquely identify, the first impression frequency distribution including a plurality of impression frequency groups of user-identified audience sizes, ones of the impression frequency groups representative of user-identified individuals that accessed the media a corresponding number of times; and generate a second impression frequency distribution representative of both the user-identified impressions and the unidentified impressions of the census impressions, the processor to generate the second impression frequency distribution using the first impression frequency distribution and the total number of census impressions, the second impression frequency distribution being a more reliable estimate of the census impression frequency distribution than an estimate of the census impression frequency distribution based on the cookie information itself.
Independent claim 15 is to the same invention and limitations, except being directed to “a method comprising logging, by executing an instruction with a processor, a plurality of requests in a database, the plurality of requests” being the obtained requests as at claim 1, the obtaining being by executing an instruction with a processor, and “generating, by executing an instruction with a processor” the second impression frequency as at claim 1. Independent claim 28 is also to the same invention and limitations as at claim 15, except directed to “[a] tangible computer readable storage medium comprising instructions that, when executed, cause a machine to” perform the activities claimed.
The underlined portion(s) of the claims indicate the subject matter that may be considered additional to the abstract idea.
The claim elements may be summarized as the idea of obtaining and determining impression frequency distributions based on obtained data; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the “Certain methods of organizing human activity” (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations …) grouping of subject matter since the determined distributions are data and analysis related to advertising, marketing, sales, and business relations that humans have long performed. 
Dependent claims 3-13, 30, 32, 34, 37, and 49 either directly claim performing mathematics calculations (calculating probability distributions and/or probability values at claims 3, 5, 6, 9, 30, and 32, and determining a difference between numbers at claim 13), or depend from claims 3 or 30 or one or more of the other dependent claims. As such, at least claims 3-13, 30, 32, 34, 37, and 49 are also directed to the abstract idea grouping of “Mathematical concepts – … mathematical 
Therefore, the claims are found to be directed to an abstract idea.
The dependent claims (claims 2-14, 30, 32, 34, 37, and 49) appear to merely indicate determining a total census audience size (claim 2), calculating user-identified and census probability distributions according to established principles (claims 3 and 30), the user-identified probability distribution corresponding to the first impression frequency distribution (claim 4), calculating a/the probability distribution(s) by calculating probability values consistent with constraints (claims 5 and 32) by determining a maximum negative summation multiplied by the log of each corresponding probability value (claims 6 and 9), a constraints analyzer to generate a user-identified and census constraint matrix (claims 7, 10, 34, and 37), wherein a/the distribution and values represent values or interrelationships (claims 8 processor at claims 2-3, 5-7, and 9-10, and the storage medium at claims 32, 34, 37, and 49), the additional elements there are the same as at the independent claims and are analyzed and considered as below.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are the recitations of device(s), computing devices, the device(s) comprising: memory; and a processor to execute instructions an impression information collector to perform the activities indicated, the requests being hypertext transfer protocol (HTTP) requests, cookies on the computing devices, network communications triggered by instructions executed by at least one of browsers or applications that presented the media, a/the tangible computer readable storage medium comprising instructions that, when executed, cause a machine to perform the activities, the first and second servers, the logging, obtaining, and generating being by executing an instruction with a [or the] processor, and (perhaps, anyway) the descriptive information regarding what data is obtained (e.g., that it is “corresponding to user-identified impressions” and “exclusive of unidentified impressions”, etc.).  These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment.  The indicated elements merely appear to reflect using a computer to implement the idea, and the use of a computer to implement the idea is generally considered insignificant and not a meaningful limit on the judicial exception (see MPEP § 2106.05(I)(A) – “apply it” using a computer). And the information regarding what data is obtained and used in performing the analysis is considered a field of use that is generally not considered significant either – see MPEP § 2106.05(h).
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea.  The additional elements appear to merely add 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of applying the idea on a computer and using particular data are insignificant as found above and do not add significantly more.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
As indicated above, the dependent claims are encompassed by the idea and therefore only limit the application of the idea, and not add significantly more than the idea.


Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 13-15, 28, and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Splaine et al. (U.S. Patent Application Publication No. 2014/0337104, hereinafter Splaine).

Claim 1: Splaine discloses a media monitoring device of an audience measurement entity, comprising:

a processor to execute instructions (0129) to:
obtain hypertext transfer protocol (HTTP) requests from a first plurality of network communications from computing devices indicative of accesses to media at the computing devices, the first plurality of network communications triggered by instructions executed by at least one of browsers or applications that presented the media, a total count of the HTTP requests corresponding to a total number of census impressions associated with the media, the census impressions including both user-identified and unidentified impressions, the HTTP requests including cookie information, the cookie information associated with cookies on the computing devices provided by a first server of the audience measurement entity, the cookie information sufficient to indicate a cookie frequency distribution based on an association of ones of the census impressions to corresponding ones of the computing devices, the cookie information insufficient by itself to indicate a census impression frequency distribution for the census impressions (0029, panelist cookies set, 0036, beacon instructions, 0047, “set of cookies (e.g., cookies from a set of known individuals such as panelists)”, 0061, “the impression monitor system 132 may be implemented using the SiteCensus system owned and operated by The Nielsen Company. In the illustrated example, identities of users associated with the impression quantities are collected using cookies (e.g., Universally Unique Identifiers (UUIDs)) tracked by the impression monitor system 132 when client devices present content and/or advertisements”, 0076, “the web browser 212 stores one or more partner cookie(s) 216 and a panelist monitor cookie 218”, 0079, HTTP requests); 

generate a second impression frequency distribution representative of both the user-identified impressions and the unidentified impressions of the census impressions, the processor to generate the second impression frequency distribution using the first impression frequency distribution and the total number of census impressions, the second impression frequency distribution being a more reliable estimate of the census impression frequency distribution than an estimate of the census impression frequency distribution based on the cookie information itself (0121-0128, Figs. 6-8).

Claim 2: Splaine discloses the media monitoring device of claim 1, wherein the processor is to determine a total census audience size corresponding to the total number of census impressions based on the second impression frequency distribution (0126-0128, Fig. 8).

Claim 13: Splaine discloses the media monitoring device of claim 1, wherein a difference between a first number of the user-identified impressions and the total number of census impressions corresponds to a second number of the unidentified impressions, the unidentified impressions associated with unidentified individuals for whom second demographic information is not stored by the database proprietor (0123-0128, Figs. 7-8).

Claim 14: Splaine discloses the media monitoring device of claim 1, wherein at least one of the impressions information collector or the user identified user-identified impression frequency data analyzer is implemented by a hardware processor (0096, 0207-0208, 0210).  

Claims 15, 28, and 49 are rejected on the same basis as claims 1 and 13 above since Splaine discloses a method (Splaine at 0025, and the activities performed at claim 1) and tangible computer readable storage medium comprising instructions that, when executed, cause a machine to at least perform activities (Splaine at 0025, 0209-0210) comprising the same or similar limitations as at claims 1 and 13 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-12, 30, 32, 34, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Splaine in view of Kapur, J. N., and Kesavan, H. K., Entropy Optimization Principles and their Applications, in Entropy and Energy Dissipation in Water Resources, V. P. Singh and M. Fiorentino (eds.), Kluwer Academic Publishers, p. 3-20, 1992, downloaded 12 April 2018 from https://link.springer.eom/content/pdf/10.1007%2F978-94-011 -2430-0_1 .pdf. (hereinafter Kapur).

Claims 3 and 30: Splaine discloses the media monitoring device of claim 1 and storage medium of claim 28, wherein the processor is to generate the second impression frequency distribution by:
calculating a user-identified probability distribution based on the first impression frequency distribution (0123-0128, Figs. 7-8); and
calculating a census probability distribution with census constraints defined by census data associated with the census impressions, the census probability distribution including probability values for corresponding frequencies in the second impression frequency distribution (0123-0128, Figs. 7-8).
Splaine, however, does not appear to explicitly disclose that the census probability distribution satisfies the principle of minimum cross entropy between the census probability distribution and the user-identified probability distribution consistent. Kapur, though, teaches applying the principles of maximum entropy and minimum cross-entropy (Kapur at Abstract, §§ 2 and 6) to various problems (Kapur at § 7), including the probability of a number of persons (in a queue), market shares of a number of brands, and estimates of probability density functions and/or density functions of variables (Kapur at § 7, problems 5, 7, 11, and 14). Therefore, the Examiner understands and finds that satisfying the principle of minimum cross entropy (and the principle of maximum entropy) with the census probability 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the media monitoring of Splaine with the entropy principle solutions of Kapur in order to satisfy the principle of minimum cross entropy (and the principle of maximum entropy) with the census probability distribution.
The rationale for combining in this manner is that satisfying the principle of minimum cross entropy (and the principle of maximum entropy) with the census probability distribution are both the use of known techniques to improve similar devices, methods, or products in the same way as explained above.

Claim 4: Splaine in view of Kapur discloses the media monitoring device of claim 3, wherein the user-identified probability distribution directly corresponds to the first impression frequency distribution (Splaine at 0123-0128, Figs. 7-8).

Claims 5 and 32: Splaine in view of Kapur discloses the media monitoring device of claim 3 and storage medium of claim 30, wherein the processor is to calculate the user-identified probability distribution based on the first impression frequency distribution by calculating probability values in the user-identified probability distribution that are consistent with user-identified constraints and that satisfy the principle of maximum entropy (Splaine at 0123-0128, Figs. 7-8; Kapur at §§ 2 and 7, as at the combination above and using the rationale as at the combination above).

Claim 6: Splaine in view of Kapur discloses the media monitoring device of claim 5, wherein the processor is to calculate the probability values in the user-identified probability distribution that satisfy the principle of maximum entropy by determining a maximum of the negative of a summation of each probability value in the user-identified probability distribution multiplied by the log of a ratio of each corresponding probability value in the user-identified probability distribution (Kapur at § 1, Eq. 3, as at the combination above and using the rationale as at the combination above).

Claims 7 and 34: Splaine in view of Kapur discloses the media monitoring device of claim 5 and storage medium of claim 32, wherein the processor is to generate a user-identified constraint matrix that, when multiplied by the user-identified probability distribution represented as a one-dimensional array of the probability values arranged in a first column matrix, equals a second column matrix containing user-identified constraint values defined by the user-identified constraints (Splaine at 0123-0128, Figs. 7-8).

Claim 8: Splaine in view of Kapur discloses the media monitoring device of claim 7, wherein the user-identified probability distribution represents interrelationships between different dimensions of the user-identified impressions, the one-dimensional array of the probability values based on a relabeling of entries in a multi-dimensional array representing interrelationships between the different dimensions (Splaine at 0123-0128, Figs. 7-8; the Examiner notes that what the 

Claim 9: Splaine in view of Kapur discloses the media monitoring device of claim 3, wherein the processor is to calculate the census probability distribution that satisfies the principle of minimum cross entropy by determining a minimum of a summation of each probability value in the census probability distribution multiplied by the log of a ratio of each corresponding probability value in the census probability distribution to each corresponding probability value in the user-identified probability distribution (Kapur at § 6, Eq. 25, as at the combination above and using the rationale as at the combination above).

Claims 10 and 37: Splaine in view of Kapur discloses the media monitoring device of claim 3 and storage medium of claim 30, wherein the processor is to generate a census constraint matrix that, when multiplied by the census probability distribution represented as a one-dimensional array of the probability values arranged in a first column matrix, equals a second column matrix containing census constraint values defined by the census constraints (Splaine at 0123-0128, Figs. 7-8).

Claim 11: Splaine in view of Kapur discloses the media monitoring device of claim 3, wherein the census probability distribution represents interrelationships between different dimensions of the census impressions (Splaine at 0123-0128, 

Claim 12: Splaine in view of Kapur discloses the media monitoring device of claim 11, wherein the different dimensions correspond to at least one of different platforms of the computing devices, different Internet sites through which the media was accessed, different geographic locations where the media was accessed, or different placements or formats of the media within websites through which the media was accessed (Splaine at 0123-0128, Figs. 7-8; the Examiner notes that what the dimensions correspond to is outside the scope of the claimed invention, see MPEP §§ 2111.04 and 2111.05).

Claims 30, 32, 34, and 37 are rejected on the same basis as claims 3, 5, 7, and 10 above since Splaine discloses a method (Splaine at 0025, and the activities performed at claim 1) and tangible computer readable storage medium comprising instructions that, when executed, cause a machine to at least perform activities (Splaine at 0025, 0209-0210) comprising the same or similar limitations as at claim 1 above

Response to Arguments
Applicant's arguments filed 3 March 2021 have been fully considered but they are not persuasive.

Remarks at 12), indicating that “Contrary to the assertions of the Office, claim 1 never specifies the census impressions as being either user-identified or unidentified relative to the audience measurement entity” (Id.). However, the rejection DOES NOT indicate this – there is NO ASSERTION by the Office that the claim specifies this. In fact, this is the basis for the rejection – the claim does not specify, and no one of ordinary or any other level of skill could appear to possibly know, whether the “user-identified” and/or “unidentified” refers to identification to/by the AME, to/by the database proprietor, to/by anyone on the face of the earth, or what. There appears to no way to know what HTTP requests for access to content are being indicated by the claims.
Since Applicant apparently, or obviously, did not understand the rejection, the Examiner is rephrasing the rejection in more simple terms – the rejection is the same basis, just rephrased. However, the amendments also create more indefiniteness issues, so those issues are also added to the 112 rejection(s) above. Please see the rejection above.

Applicant then argues the § 101 rejections, asserting that “the key aspect to identifying a judicial exception recited in a claim corresponding to certain methods of organizing human activity is that the claim actually recites a human   There are no human activities recited in claim 1” (Remarks at 14). However, this is a blatant contortion that misconstrues both the guidance and the basis for eligibility analysis. Applicant would have the Office believe that since a computer is cited for the activity, 
Applicant continues their argument by alleging that the Examiner is merely stating a conclusory opinion and literally “If the Office maintains that this formulation is the proper analysis for identifying certain methods of organizing human activity, the applicant respectfully requests the Office points to caselaw and/or statements in the MPEP establishing the same” (Remarks at 15). See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 134 S.Ct. 2347, 2358-59, 110 USPQ2d 1976, slip op. 13-298 at 13-14, § III.B.1. (2014):
The fact that a computer "necessarily exist[s] in the physical, rather than purely conceptual, realm," Brief for Petitioner 39, is beside the point. There is no dispute that a computer is a tangible system (in § 101 terms, a "machine"), or that many computer-implemented claims are formally addressed to patent-eligible subject matter. But if that were the end of the § 101 inquiry, an applicant could claim any principle of the physical or social sciences by reciting a computer system configured to implement the relevant concept. Such a result would make the determination of patent eligibility "depend simply on the draftsman's art," Flook, supra, at 593, thereby eviscerating the rule that "`[l]aws of nature, natural phenomena, and abstract ideas are not patentable,'" Myriad, 569 U.S., at ___ (slip op. at 11).
(citing the Alice slip op.)
Furthermore, MPEP § 2106.05(I)(A) indicates, in part:

i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).

This indicates that the abstract idea is that a human could/would perform the activity, and even the claim to applying the idea – i.e., performing the activity – by a computer is generally not enough to rescue the claims.

Applicant then argues that “the claimed invention provides a solution to the technical problem of estimating a census impression frequency distribution for census impressions” (Remarks at 17-18). However, generating a frequency distribution – even when the data is data that originates from computers (such as cookie information) – is NOT a technical solution. If this some form of improvement, it is merely an improvement to the idea or business practice, and not a technical solution. The claims are merely designating which data to obtain, but that the data is limited to the field of use of computer cookie data does not change its character – it is still just data that is collected/obtained. See, e.g., Electric Power Group, LLC v. Alstom SA, 830 F.3d 1350, 1353-54 (Fed. Cir. 2016)
Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12, 127 S.Ct. 1746, 167 L.Ed.2d 737 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003). Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat'l Ass'n, Digitech Image Techs., LLC v. Elecs. For Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011).

Applicant then argues Step 2B, alleging that “Claim 1 of the instant application contains a unique, ordered combination of elements” and  “[t]he particular arrangement of elements in claim 1 … results in a technical improvement by providing a solution to the technical problem of reliably estimating a census impression frequency distribution when insufficient information is available” (Remarks at 21). However, the “ordered combination” of claim 1 is to “obtain hypertext transfer protocol (HTTP) requests …; obtain a first impression frequency distribution …; and generate a second impression frequency distribution”. In other words, gather/collect information, gather/collect other information, and generate a result (the second frequency distribution being the result). Applicant provides no basis whatsoever as to what is unique about gathering various information and generating a result from that information, other than a reliance on the gathered information being “collected cookie information used to track media impressions” (Id.). The Federal Circuit cites to a plethora of precedent – see the Electric Power Group citation above – indicating that the nature or type of data collected does not establish eligibility.

Applicant then argues the prior art rejections under §§ 102 and 103, alleging that data in Splaine does not constitute both user-identified impressions and unidentified impressions (Remarks at 23-24); however, requiring that unidentified impressions be included appears to be impossible. As claimed, the requests include cookie 

Therefore, the Examiner is not persuaded by Applicant’s arguments.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Osborn, Dave, Inside Nielsen’s VideoCensus Methodology, downloaded from https://www.nielsen.com/us/en/insights/article/2009/inside-nielsens-videocensus-methodology/ on 21 July 2020, dated 5 June 2009, indicates the collection of impression data using via an embedded code or tag and combining panel and website data (see, e.g., pp.4-5).
Cohen, Heidi, Audience Measurement: Five Media Factors to Consider, downloaded from https://www.clickz.com/audience-measurement-five-media-factors-to-consider/76442/ on 16 April 2021, but dated 15 December 2008, indicating consideration of both unique visitors and cookie identifiers.
Perez et al. (U.S. Patent Application Publication No. 2012/0072469, hereinafter Perez), with indications to analyze and adjust demographic information of audience members by generating a first model based on reference demographic data corresponding to panelists and based on second demographic data and behavioral data from a database proprietor, using the first model to partition the second demographic data into a plurality of nodes, and redistributing at least some of the second demographic data between at least some of the nodes to generate a second model. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622